DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7-10, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braizer (US 20180208256).
Claims 1, 8 & 9;
Braizer teaches a multi-terrain transport apparatus (Fig. 1, Items 10 & 20 – “mower” featuring “Track assembly” considered as multi-terrain transport apparatus), comprising: a seating system (Fig. 1A, Item 22 – “Seat”); a main frame (Fig. 1B, Item 14 – “Chassis”) connected (Fig. 1B) to the seating system; at least one track unit (Fig. 1A, Item 20) connected to the main frame and comprising a continuous track (Fig. 2A, Item 62) and an adaptive track assembly (Fig. 6), wherein the adaptive track assembly includes an arm (Fig 6, Item 88), and an actuator (¶0044, Lines 1-3, Fig. 6, Item 92) coupled to the ¶0044) of the continuous track that is in contact with the terrain.
Claims 2 & 13;
Braizer teaches the actuator is configured to position the adaptive wheel towards the terrain (¶0044, Lines 6-9, Fig 6) to decrease the amount of surface area of the continuous track in contact with the terrain.
Claim 3;
Braizer teaches the actuator is configured to position the adaptive wheel away (¶0044, Lines 1-3 – “raise and lower the frame”) from the terrain to increase the amount of surface area of the continuous track in contact with the terrain (Fig. 6 – Solid line elements depict track assembly in full horizontal extension).
Claim 4;
Braizer teaches the track unit further comprising a front wheel (¶0042, Fig. 6, Item 54a – “Forward most bogey wheels”) and the continuous track surrounds portions of the front wheel and the front wheel is configured to have a variable position.
Claim 7;
Braizer teaches the track comprising a continuous depth band (Fig. 1A, Item 62 – Track is depicted with continuous depth surface). 
Claim 10;
Braizer teaches the actuator is configured to vary the position (¶0042, Lines 5-7 – “rotate”) of a front wheel (Item 54a – “forward-most bogey wheel”) via an arm (Fig. 6, Item 88) connecting the front wheel to the actuator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Braizer (US 20180208256).
Claim 5;
Regarding claim 5, Brazier’s Figure 6 embodiment is discussed above and the embodiment of Figure 6 of Braizer differs from the invention of claim 5 because this embodiment does not specifically disclose a track tensioner. In the embodiment of Figures 1-5, Braizer teaches a  track unit further comprising a track tensioner (Fig. 5, Item 44, ¶0030, Lines 3-4) which is useful to  to adjust a track tension on the continuous track. (paragraph 0033, lines 6-9.)  
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Braizer (according to the embodiment of Fig. 6) with further modification (according to the embodiments of Fig. 1-5) of a track tensioner to improve axle stress as taught in the prior art (¶0033, Lines 6-9) and improve surface traction.
Claim 14;
Regarding claim 14, the embodiment of Figure 6 of Brazier  is discussed above and as previously discussed, see for instance the rejection of claim 8, Braizer teaches a main frame connected to the seating system; at least one track unit connected to the main frame and comprising a continuous track and an adaptive track assembly, the adaptive track assembly configured to vary the position of an adaptive wheel within the track unit to modify an amount of a surface area of the continuous track that is in contact with the terrain. The embodiment of Figure 6 of Brazier differs from the invention of claim 14 because it does not include a balance control subassembly. The embodiment of Figures 1-5 of Brazier teaches  a balance control apparatus (Fig. 1B, Item 18 – “Caster Wheels” considered as balance control subassembly) connected to the main frame.
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Braizer (according to the embodiment of Fig. 6) with further modification (according to the embodiments of Fig. 1-5) of a balance control apparatus that provides for the obvious benefit of improved stability.
Claim 15;
Braizer teaches adaptive track assembly further comprising an actuator (Fig. 6, Item 92) configured to vary the position (Fig. 6, ¶0044) of the adaptive wheel.
Claim 16; 
Braizer teaches the actuator is configured to vary the position of the adaptive wheel via an arm (Fig. 6, Item 88) connecting the adaptive wheel to the actuator.
Claim 17;
Braizer teaches the actuator is configured to vary the position (¶0042, Lines 5-7 – “rotate”) of a front wheel (Item 54a – “forward-most bogey wheel”) via an arm (Fig. 6, Item 88) connecting the front wheel to the actuator.
Claim 18;
Braizer teaches moving the position of the adaptive wheel towards (¶0044, Lines 6-9, Fig 6) the terrain decreases the amount of surface area of the continuous track in contact with the terrain. 
Allowable Subject Matter
Claims 6, 11-12, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Continuous tracked vehicles of interest are cited on the attached PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/        Primary Examiner, Art Unit 3616                                                                                                                                                                                                
/M.A.H./Examiner, Art Unit 3611